Citation Nr: 1758223	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1959 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

1.  The Veteran is presumed to have had normal hearing upon entering service, and the Veteran began to manifest bilateral hearing loss during a period of service.

2.  The Veteran has a current diagnosis of tinnitus that is related to a period of service.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, the Veteran is being granted his complete requested prayer of relief for the issues being finally disposed of by this opinion.  As such, any failure on VA's part to notify or assist the Veteran is deemed harmless error.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases like organic diseases of the nervous system, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  The weight of the evidence indicates that the criteria for service connection have been met.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's hearing was evaluated as normal during his service induction examination conducted on May 20, 1959 (although the examination does not include the Veteran's pure tone thresholds), and, in a contemporaneous survey of his medical history, the Veteran denied having or ever having had ear trouble.  

During the Veteran's separation examination conducted in August 1969, the Veteran's ears were evaluated as normal.  Additionally, the separation examination listed the following pure tone thresholds from an audiogram completed in 1964.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

However, at a VA examination in February 2015, the examiner explained that the August 1969 results did not seem reliable, because the same pure tone thresholds were recorded in both ears at all frequencies.  

At the VA examination in February 2015.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
30
40
75
80
80
LEFT
35
50
75
80
80

The Veteran's speech recognition score was 82 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with bilateral hearing loss.  

In October 2017, the Veteran obtained a private medical opinion indicated that the Veteran's bilateral hearing loss was related to his in-service noise exposure. 

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for bilateral hearing loss is granted.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.

The Veteran indicated that he began to manifest tinnitus due to military noise exposure; and tinnitus continued to manifest ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's reports as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  

Furthermore, the Board notes that the Veteran was diagnosed with tinnitus in an October 2017 private opinion which indicated that the Veteran's tinnitus was related to a period of service.  Additionally, a February 2015 VA examination indicated that the Veteran had tinnitus, and the Veteran reported during the examination that the tinnitus had been present for a long time.  

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As such, the criteria for service connection for tinnitus have been met.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


